                                                       LAW OFFICES OF

                                   FULLER, FULLER & ASSOCIATES, P.A.
                                                             SUITE 502
                                                  12000 BISCAYNE BOULEVARD
                                                  NORTH MIAMI, FLORIDA 33181

                                                       MAIN (305) 891-5199
                                                     FACSIMILE (305) 893-9505


                                                       April 8, 2020
           Via CM/ECF
           Honorable Ronnie Abrams
           Thurgood Marshall Courthouse
           United States Courthouse
           40 Foley Square
           New York, NY 10007

           Re:    Helen Swartz v. 143 Fulton Street Development Owner LLC
                  Case No.: 19-cv-06563-RA

                  Letter Motion for Extension of Time to File Stipulation of Dismissal
                  or in the Alternative, to Reopen the Case

           Dear Judge Abrams:

           The referenced case has been settled in principle. However, due to the circumstances playing out
           on the world’s stage, we have still not received a draft settlement agreement from counsel for
           defense. The Parties have conferred and defense counsel has no objection to this request.

           Accordingly, it is respectfully requested that:

                  1.      The Parties be granted a sixty (60) day extension of time within which to file a
                          Stipulation for Dismissal; or in the alternative

                  2.      That the case be reopened.

           We hope Your Honor is well and thank you for your consideration of this request.

The parties' deadline to file an application     Respectfully submitted,
 to reopen this action is hereby extended by
60 days.                                         FULLER, FULLER & ASSOCIATES, P.A.

SO ORDERED.
                   _____________________
                                                 Lawrence A. Fuller
                   Hon. Ronnie Abrams
                   4/9/2020                      Lawrence A. Fuller

           cc via ECF: Counsel of Record
